        Case 1:19-cr-20296-BB Document 4 Entered on FLSD Docket 05/07/2019 Page 1 of 1
                                         CO U RT M IN UTES                                          Page5
                            M agistrate Judge Jacqueline Becerra
                       KingBuildingCourtroom 10-6                       Date:5/7/19         Time:10:00a.m.
Defendant: Richard Kuklinski              J#:18124-104 Case #: 19-2694-L0 U15
AUSA:        A,   X $ A.                             Attorney:AFPD r% ?ï aVVJVq
Violation: Att m pted Know ing TransferofObscence M aterialto M inor
Proceeding: PretrialDetention Hearing                       CJA Appt:
Bond/PTD Held:t
              - Yes        No        Recommended Bond:
Bond Setat:                                                 Co-signed by:
 r- Surrenderand/ordo notobtainpassports/traveldocs                Language: English
     Reportto PTSas directed/or       x'saweek/monthby             Disposition:
     phone:       x'saweek/monthinperson                            +prel/Arr5/16*
     Random urine testing by PretrialServices
    Treatmentasdeemednecessary                                      -.S v
 f- Refrainfrom excessiveuseofalcohol                                                 foo.M
 V   Participate in mentalhealth assessm ent& treatment
 r- Maintainorseekfull-timeemployment/education
 f- Nocontactwithvictims/witnesses
 C   No firearm s
 C   Notto encum berproperty
 F- M ay notvisittransportation establishm ents
 ç-' HomeConfinement/ElectronicMonitoringand/or
     Curfew             pm to          am ,paid by
 C   Allowances:M edicalneeds,courtappearances,attorneyvisits,
     religious,em ploym ent
 f- Travelextended to:                                               '
 f- Other:                                                          from SpeedyTrialclock
NEv COURTAPPEARANCE     oate:             Tim e:          Judge:                      place:
Report RE Counsel:
 TD ondHearing:             Y               l
Prelim/ArraignorRemoval:
StatusConference RE:
D.
 A.R. J(
       l$jy t
         .  j                                                      yjmejncourt:        V wt-
                                                                                           l'h,
                                                                                              ;
